Citation Nr: 1243291	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-38 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION


The Veteran served on active duty from April 1966 to April 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

For the reasons indicated below, the appeal is again remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is seeking service connection for bilateral hearing loss.  He attributes this condition to his inservice exposure to a constant barrage from a 175 millimeter artillery piece for a two-week period while serving in Vietnam.  The Veteran claims that his hearing acuity was significantly diminished following this period of bombardment, that his hearing loss continued to worsen over time, and that he has no significant nonmilitary noise exposure.  

The Veteran served on active duty in the Army from April 1966 to April 1968, including service in Vietnam from September 1966 to September 1967.  His report of separation, Form DD 214, listed his inservice specialty as light weapons infantryman.  It also noted that he was awarded a Combat Infantryman Badge; Vietnam Campaign Medal; and Vietnam Service Medal with Bronze Service Star.

The Veteran's pre-induction examination, performed in January 1966, noted that his ears were normal.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
 -10 (0)
-10 (0)
15 (25)
5 (10)
LEFT
0 (15)
0 (10)
0 (10)
5 (15)
35 (40)

(Note: The January 1966 audiometric test results were reported in standards set forth by the American Standards Association (ASA).  The ASA results are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.).  

The Veteran's service treatment records are silent as to any complaints of hearing loss.  He underwent his separation examination in March 1968.  The report of this examination noted that his ears were normal.  The authorized audiological evaluation revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
/
5
LEFT
5
10
10
/
35

On a medical history report, completed in March 1968, he denied having any history of ear trouble or hearing loss.  

A September 2006 private audiological evaluation revealed a current bilateral hearing loss which meets the criteria for a hearing loss disability for VA purposes.  38 C.F.R. § 3.385 (2012).  The report recommended that the Veteran obtain hearing aids.  Subsequent VA audiological examinations in February 2007 and June 2011 revealed current bilateral hearing loss which meets the provisions of 38 C.F.R. § 3.385.

In May 2011, the Board remanded this matter to obtain medical opinions on the following: (a) whether the Veteran was shown to have preexisting hearing loss as defined pursuant to 38 C.F.R. § 3.385 at the time he entered active duty service in April 1966; (b) whether any preexisting hearing loss underwent an increase in severity during service; and if so, whether the increase can be clearly attributed to the natural progress of this disability; (c) whether any current hearing loss is related to the Veteran's period of military service from April 1966 to April 1968, or to any incident therein, to include as due to noise exposure.  

The Board finds the medical opinion obtained by the RO in June 2011 to be inadequate.  While the VA examiner concluded that the Veteran had a preexisting hearing loss in the left ear, the examiner did not express a meaningful opinion as to whether this preexisting hearing loss underwent an increase in severity during service.  Moreover, the opinion provided was based upon an incorrect factual finding that the pure tone thresholds "did not change" during the Veteran's military service.  While the change shown may or may not be significant, the findings shown are not the same.  

Under these circumstances, the RO must obtain a supplemental medical opinion to address the etiology of the Veteran's current bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).

Accordingly, the case is remanded for the following action:

1.  The claims file and all records on Virtual VA must be made available to the VA examiner who conducted the June 2011 VA audiological examination, if available.  If the VA examiner who conducted the June 2011 VA audiological examination is not available, the claims file and all records on Virtual VA must be made available to another appropriate examiner.  The examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  After a review of the entire evidence of record, the examiner must render an opinion, in light of the service and post service evidence of record, as to each the following: 

(a) whether the Veteran's preexisting left ear hearing loss underwent an increase in severity during service; and if so, whether the increase can be clearly attributed to the natural progress of this disability; and

(b) whether any degree of current hearing loss in the right or left ear is related to the Veteran's period of military service from April 1966 to April 1968, or to any incident therein, to include as due to noise exposure. 

The Veteran's military occupational specialty, combat history, the objective medical findings in the service medical records, including consideration of any upward shift in tested thresholds in service, the previous audiological evaluations currently of record, the Veteran's lay statements regarding the history of inservice and post service noise exposure, and any other pertinent clinical findings of record, must be taken into account.  

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

2.  After completing the above action, and any other development deemed necessary, the issue on appeal must be readjudicated.  In doing so, the RO must consider the medical evidence of record that finds that the Veteran had pre-existing left ear hearing loss upon entry into active duty service.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


